In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-13-00041-CR
                            ____________________

                       BEULAH JOHNSON, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

             On Appeal from the County Court at Law No. 3
                        Jefferson County, Texas
                        Trial Cause No. 296066
____________________________________________              ____________

                         MEMORANDUM OPINION

      Beulah Johnson pleaded guilty to misdemeanor theft and the trial court

sentenced Johnson to 180 days in jail. In three appellate issues, Johnson contends

that her prosecution for misdemeanor theft is statutorily barred and her right to

counsel was violated. We reverse the trial court’s judgment and we render

judgment that Johnson is acquitted of misdemeanor theft.




                                        1
                               Statute of Limitations

      In issues one and two, Johnson contends that her prosecution for

misdemeanor theft was barred by the statute of limitations because: (1) tolling

language is not found on the information; and (2) she was originally charged with a

felony but that charge was not based on the same conduct, act, or transaction as the

misdemeanor charge. The record suggests that the forgery case was dismissed,

followed by a new charge for misdemeanor theft. The record does not contain a

copy of the original charging instrument. The misdemeanor charge alleges that on

or about November 5, 2009, Johnson committed theft of United States currency in

the amount of $50 to $500, a class B misdemeanor. Tex. Penal Code Ann. §

31.03(e)(2)(A)(i) (West Supp. 2013).

      An information or indictment for a Class B misdemeanor may be presented

within two years from the date of the commission of the offense, but not afterward.

Tex. Code Crim. Proc. Ann. art. 12.02(a) (West Supp. 2013). Under certain

circumstances, the limitations period is suspended. Id. at art. 12.05 (West 2005);

see Hernandez v. State, 127 S.W.3d 768, 774 (Tex. Crim. App. 2004). In this case,

the information was presented on January 9, 2013, more than two years after the

theft was committed. The State concedes that, absent any tolling of the statute of

limitations, Johnson was charged outside the limitations period. The information

                                         2
charging Johnson with theft does not contain the requisite tolling language. See

Tex. Code Crim. Proc. Ann. arts. 21.21(6), 21.23 (West 2009); see also Tita v.

State, 267 S.W.3d 33, 37 (Tex. Crim. App. 2008) (A charging instrument must

show, on its face, that the prosecution is not barred by the applicable statute of

limitations.). Accordingly, Johnson’s prosecution was barred by the statute of

limitations. See Phillips v. State, 362 S.W.3d 606, 617-18 (Tex. Crim. App. 2011).

We sustain issue one and need not address issue two. See Tex. R. App. P. 47.1.

                                 Right to Counsel

      In issue three, Johnson contends that the trial court violated her right to

counsel by not allowing her to have counsel of her choice. At the indigency

hearing, Johnson told the trial court that she had previously attempted to fire trial

counsel. A record of the plea hearing is not before us, and Johnson does not

explain why she wanted new counsel or why the trial court’s denial of her request

was improper. Thus, we conclude that Johnson has inadequately briefed any

complaint regarding the trial court’s denial of her request to terminate trial

counsel’s services. See Tex. R. App. P. 38.1(i) (“The brief must contain a clear and

concise argument for the contentions made, with appropriate citations to authorities

and to the record.”). Because Johnson’s prosecution for theft is barred by the




                                         3
statute of limitations, we reverse the trial court’s judgment and we render judgment

that Johnson is acquitted of misdemeanor theft.

      REVERSED AND RENDERED.




                                             ________________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on April 30, 2014
Opinion Delivered May 7, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         4